Case: 1:15-or-00399 Dooument #: 436 Filed: 10/09/18 Page 1 of 8 Page|D #:5674

UNITED STATES DISTRICT COURT

Northern District of Illinois

UNITED STATES OF AMERICA § JUDGMENT IN A CRIMINAL CASE
V. )
) . .
DAVID W BELCONIS ) CaS€ Nllmb€l`. 1.15-CR-00399(4)

) USM Number; 48115-424
)
)
) Damon Matthew Cheronis
) Defendant’s Attomey

THE DEFENDANT:

13 pleaded guilty to count(s)

1:1 pleaded nolo contendere to count(s) which was accepted by the court.

12 was found guilty on count(s) 10, 13, 21, 22, and 24 after a plea ofnot guilty.

The defendant is adjudicated guilty of these offenses:

 

Tit|e & Section / Nature of Offense Offense Ended Count
18:1341.F Frauds and Swindles 01/30/2008 10
18:1343.F Fraud By Wirc. Radio. Or Television 01/30/2008 13
1811014.F Loan and Credit Applications Generally and 18:2 Aid and Abet 01/30/2008 21
18:10|4.F l,oan and Credit Applications Generally and 1812 Aid and Abet 01/30/2008 22
18:1014.F l.oan and Credit Applications Generally and 18:2 Aid and Abet 01/30/2008 24

The defendant is sentenced as provided in pages 2 through 8 of this judgment. The sentence is imposed pursuant to the Sentencing Reforrn
Act of 1984.

g A mistrial was declared as to counts l, 2, 4, 5, 6, 8, and 18.

g Count(s) l, 2, 4, 5, 6, 8, and 18 dismissed on the motion ofthe United States.

lt is ordered that the defendant must notify the United States Attomey for this District within 30 days of any change of name, residence, or
mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. lf ordered to pay
restitution, the defendant must notify the court and United States Attomey of material changes in economic circumstances.

October 9, 2018
Date of lmposition of Judgment

MA€%t/e

Signature of.ludge
Manish S. Shah, United States District Judge

 

Name and Title ofJudge

c~rAQ\/w~ name

Date

_ CaSe: 1215-CI’-00399 DOCum€nt #: 436 Filed: 10/09/18 Page 2 Of 8 Page|D #:5675
lLND 24:»B (Rev. O3/29/2018)1udgmentm a Crimmal Case

Sheet 2 f lmprisonment

DEFENDANT: DAVID W BELCONIS
CASE NUMBER: 1115-CR-00399(4)

Judgment - Page 2 ofS

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a total term of:
1 day as to counts 10, 13, 21, 22, and 24, concurrent Time considered served for processing

1:1 The court makes the following recommendations to the Bureau of Prisons:

13 The defendant is remanded to the custody of the United States Marshal.

1:1 The defendant shall surrender to the United States Marshal for this district:
1:1 at on

1:.1 as notified by the United States Marshal.

1:1 The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

1:1 before 2:00 pm on
1:1 as notified by the United States l\/Iarshal.

E] as notified by the Probation or Pretrial Services Off`lce.

RETURN

l have executed thisjudgment as follows:

 

 

 

Defendant delivered on to at

, with a certified copy ofthis
judgment

 

UNITED STATES MARSHAL

By
DEPUTY UNiTED sTATEs MARsHAL

 

ILNDMSB(RW3/2§2€5)1§8§]'1]3_:15-cr-QO399\Document #: 436 Fl|ed: 10/09/18 Page 3 018 Page|D #:5676

gment in a Criminal Case
Sheet 3 f Supervised Rc|easc Judgment - Page 3 of8

DEFENDANT: DAVID W BELCONIS
CASE NUl\/IBER: 1115-CR-()()399(4)

MANDATORY CONDITIONS OF SUPERVISED RELEASE PURSUANT T() 18 U.S.C § 3583(d)

Upon release from imprisonment, you shall be on supervised release for a term of: 2 years as to counts 10, 13, 21, 22, and 24.
Terms to run concurreii?;;.

You must report to the probation office in the district to which you are released within 72 hours of release from the custody of the
Bureau of Prisons. The court imposes those conditions identified by checkmarks below:

During the period of supervised release:
g (1) you shall not commit another Federal, State, or local crime.

g (2) you shall not unlawfully possess a controlled substance.

|:] (3) you shall attend a public, private, or private nonprofit offender rehabilitation program that has been approved by the court, if
an approved program is readily available within a 50-mi1e radius of your legal residence. [Use for a first conviction ofa
domestic violence crime, as defined in § 356l(b).]
|:| (4) you shall register and comply with all requirements of the Sex Offender Registration and Notification Act (42 U.S.C. §
16913)4
(5) you shall cooperate in the collection ofa DNA sample ifthe collection of such a sample is required by law.

l:|®

(6) you shall refrain from any unlawful use of a controlled substance AND submit to one drug test within 15 days of release on
supervised release and at least two periodic tests thereafter, up to 104 periodic tests for use of a controlled substance during
each year of supervised release. [This mandatory condition may be ameliorated or suspended by the court for any defendant
if reliable sentencing information indicates a low risk of future substance abuse by the defendant.]

DIsCRETIoNARY CoNDITIoNS oF sUPERvISED RELEASE PURSUANT To 18 U.s.C § 3563(b) AND
18 U.s.C § 3583(d)

Discretionary Conditions _ The court orders that you abide by the following conditions during the term of supervised release because such
conditions are reasonably related to the factors set forth in § 3553§3)§ l 1 and §a)jZ[§B), §C), and §D[; such conditions involve only such
deprivations of liberty or property as are reasonably necessary for the purposes indicated in § 3)_5§ gaj§2) gB), §Cj, and (D)', and such
conditions are consistent with any pertinent policy statement issued by the Sentencing Commission pursuant to 28 U.S.C. 994a.

The court imposes those conditions identified by checkmarks below:

During the period of supervised release:

|:| (l) you shall provide financial support to any dependents if financially able.

|:] (2) you shall make restitution to a victim of the offense under § M (but not subject to the limitation of § 3663 a or
§ 3663A(c)g l )jAj).

|:| (3) you shall give to the victims ofthe offense notice pursuant to the provisions of§ M, as follows: l

g (4) you shall seek, and work conscientiously at, lawful employment or pursue conscientiously a course of study or
vocational training that will equip you for employment

|:] (5) you shall refrain from engaging in a specified occupation, business, or profession bearing a reasonably direct relationship
to the conduct constituting the offense, or engage in such a specified occupation, business, or profession only to a stated
degree or under stated circumstances; (if checked yes, please indicate restriction(s))

§ (6) you shall refrain from knowingly meeting or communicating with any person whom you know to be engaged, or

planning to be engaged, in criminal activity and from:
1:1 visiting the following type of places: y
g knowingly meeting or communicating with the following persons: Vin¢é Mngfardi, defendant
1:1 (7) you shall refrain from [1 any or 1___1 excessive use of alcohol (defined as 1:1 having a blood alcohol concentration greater

than 0.08); or 1:1 , or any use ofa narcotic drug or other controlled substance, as defined in § 102 ofthe Controlled
Substances Act (_2_1_ U.S.C. § QZ_), without a prescription by a licensed medical practitioner.
(8) you shall refrain from possessing a firearm, destructive device, or other dangerous weapon.

|:l|Z

(9) 1:1 you shall participate, at the direction of a probation officer, in a substance abuse treatment program, which may
include urine testing up to a maximum of 104 tests per year.

I…D 2453 (Rev| 3/29(;§§§1'1]3|§!11§§1-1“§-(Ql(r)n§lg%a§ocument #: 436 Filed: 10/09/18 Page 4 018 Page|D #: 5677

Sheet 3 - Supervised Releasc Judgment » Page 4 of8

DEFENDANT: DAVID W BELCONIS

CASE NUl\/IBER: l:lS-CR-()()399(4)
l:l you shall participate, at the direction of a probation officer, in a mental health treatment program, which may include

the use of prescription medications.
l:l you shall participate, at the direction of a probation off cer in medical care; (if checked yes please specify:; .)
[:] (10) (intermittent confinement): you shall remain in the custody of the Bureau of Prisons during nights, weekends or other

intervals of tlme totaling [no more than the lesser of one year or the term of imprisonment authorized for the
offense], during the first year of the term of supervised release (provided, however, that a condition set forth in §
3563(b)(10) shall be imposed only for a violation ofa condition of supervised release in accordance with § 3583(e)(2)
and only when facilities are available) for the following period f

 

    

 

|:| (l l) (community confinement): you shall reside at, or participate in the program of a community corrections facility
(including a facility maintained or under contract to the Bureau of Prisons) for all or part of the term of supervised
release, for a period of months.

|:| (12) you shall work in community service for w hours as directed by a probation off cer

[:| (13) you shall reside in the following place or area: 1 ,or refrain from residing 1n a specified place or area .

|Z (14) you shall remain within the jurisdiction where you are being supervised, unless granted permission to leave by the court
or a probation officer.

g (15) you shall report to a probation officer as directed by the court or a probation officer.

E (16) g you shall permit a probation officer to visit you E at any reasonable time or l:l as specified: ,

g at home E at work g at school g at a community service location
g other reasonable location specified by a probation officer

g ou shall permit confiscation of any contraband observed in plain view ofthe probation officer.
y

E] (17) you shall notify a probation officer promptly, within 72 hours, of any change in residence, employer, or workplace and,
absent constitutional or other legal privilege, answer inquiries by a probation officer.

|Z (18) you shall notify a probation officer promptly, within 72 hours, if arrested or questioned by a law enforcement officer.

g (19) (alternative condition #19 recommended by U.S. Probation Office

(a)(i) (home incarceration) for a period of _6_ months, you are restricted to your residence at all times except for
medical necessities and court appearances or other activities specifically approved by the court.

(b) your compliance with this condition, as well as other court-imposed conditions of supervision, shall be
monitored by a form of location monitoring technology selected at the discretion of the probation officer, and you shall
abide by all technology requirements

|:| (20) you shall comply with the terms of any court order or order of an administrative process pursuant to the law of a State,

the District of Columbia, or any other possession or territory of the United States, requiring payments by you for the
support and maintenance ofa child or ofa child and the parent with whom the child is living.

|:] (21) (deportation): you shall be surrendered to a duly authorized official of the Homeland Security Department for a
determination on the issue of deportability by the appropriate authority in accordance with the laws under the
lmmigration and Nationality Act and the established implementing regulations lf ordered deported, you shall not
reenter the United States without obtaining, in advance, the express written consent of the Attorney General or the
Secretary of the Department of Homeland Security.

(22) you shall satisfy such other special conditions as ordered below.

l:|lZl

(23) (if required to register under the Sex Offender Registration and Notification Act) you shall submit at any time, with or
without a warrant, to a search of your person and any property, house, residence, vehicle, papers, computer, other
electronic communication or data storage devices or media, and effects, by any law enforcement or probation officer
having reasonable suspicion concerning a violation ofa condition of supervised release or unlawful conduct by you, and
by any probation officer in the lawful discharge of the officer's supervision functions (see special conditions section).

[| (24) Other:

SPECIAL C()NDITIONS OF SUPERVISED RELEASE PURSUANT TO 18 U.S.C. 3563(b)(22) and 3583(d)

The court imposes those conditions identified by checkmarks below:

During the term of supervised release:
|:| (l) ifyou have not obtained a high school diploma or equivalent, you shall participate in a General Educational
Development (GED) preparation course and seek to obtain a GED within the first year of supervision
|:| (2) you shall participate in an approved job skill-training program at the direction of a probation officer within the first 60
days of placement on supervision.

ILND 2453 (Rev. 3/292%§8?1u

q

gment in a rimmal Case

g.:lB-.cr- 0399 Document #: 436 Filed: 10/09/18 Page 5 018 Page|D #:5678

Sheet 3 - Supervised Release Judgment - Page 5 of 8

DEFENDANT; DAVID W BELCONIS
CASE NUMBER: l:lS-CR-OO399(4)

l:l (3)
l:l (4)
le (5)
lZl (6)
13 (7)
® (8)
[1 (9)
Zl (10)
121 (l l)
[l (12)

you shall, if unemployed after the first 60 days of supervision, or if unemployed for 60 days after termination or lay-off
from employment, perform at least 20 hours of community service per week at the direction of the U.S. Probation Office
until gainfully employcd. The amount ofcommunity service shall not exceed hours

you shall not maintain employment where you have access to other individual’s personal information, including, but not
limited to, Social Security numbers and credit card numbers (or money) unless approved by a probation officer.

you shall not incur new credit charges or open additional lines of credit without the approval of a probation officer unless
you are in compliance with the financial obligations imposed by thisjudgment

you shall provide a probation officer with access to any requested financial information necessary to monitor compliance
with conditions of supervised release

you shall notify the court of any material change in your economic circumstances that might affect your ability to pay

restitution, fines or special assessments

you shall provide documentation to the IRS and pay taxes as required by law.

you shall participate in a sex offender treatment program. The specific program and provider will be determined by a

probation officer. You shall comply with all recommended treatment which may include psychological and physiological

testing. You shall maintain use of all prescribed medications

l:l You shall comply with the requirements of the Computer and Internet Monitoring Program as administered by the
United States Probation Office You shall consent to the installation of computer monitoring software on all
identified computers to which you have access The software may restrict and/or record any and all activity on the
computer, including the capture of keystrokes, application information, lntemet use history, email
correspondence, and chat conversations A notice will be placed on the computer at the time of installation to
warn others of the existence of the monitoring software You shall not remove, tamper with, reverse engineer, or
in any way circumvent the software
The cost ofthe monitoring shall be paid by you at the monthly contractual rate, if you are financially able, subject
to satisfaction of other financial obligations imposed by thisjudgment
You shall not possess or use any device with access to any online computer service at any location (including
place of employment) without the prior approval ofa probation officer. This includes any lntemet service
provider, bulletin board system, or any other public or private network or email system.
You shall not possess any device that could be used for covert photography without the prior approval of a
probation officer.
You shall not view or possess child pomography. lf the treatment provider determines that exposure to other
sexually stimulating material may be detrimental to the treatment process, or that additional conditions are likely
to assist the treatment process, such proposed conditions shall be promptly presented to the court, for a
determination, pursuant to 18 U.S.C. § 3583(e)(2), regarding whether to enlarge or otherwise modify the
conditions of supervision to include conditions consistent with the recommendations of the treatment provider.

l:l You shall not, without the approval of a probation officer and treatment provider, engage in activities that will put

you in unsupervised private contact with any person under the age of 18, or visit locations where children

regularly congregate (e.g., locations specified in the Sex Offender Registration and Notification Act.)

This condition does not apply to your family members: [Names]

l:ll]

Your employment shall be restricted to the district and division where you reside or are supervised, unless

approval is granted by a probation offlcer. Prior to accepting any form of employmentyou shall seek the approval

of a probation officer, in order to allow the probation officer the opportunity to assess the level of risk to the

community you will pose ifemployed in a particular capacity. You shall not participate in any volunteer activity

that may cause you to come into direct contact with children except under circumstances approved in advance by

a probation officer and treatment provider.

El You shall provide the probation officer with copies of your telephone bills, all credit card statements/receipts and
any other financial information requested.

El You shall comply with all state and local laws pertaining to convicted sex offenders, including such laws that
impose restrictions beyond those set forth in this order.

you shall pay any financial penalty that is imposed by thisjudgment that remains unpaid at the commencement ofthe

term of supervised release Your monthly payment schedule shall be an amount that is at least IO% of your net monthly

income deHned as income net of reasonable expenses for basic necessities such as food, shelter, utilities insurance and

employment-related expenses

you shall not enter into any agreement to act as an informer or special agent of a law enforcement agency without the

permission ofthe court.

you shall repay the United States "buy money" in the amount of $ which you received during the commission of

this offense (The Clerk of the Court shall remit the funds to (include Agency and Address).)

H‘NDMSB(Rev{3/2§§5§§'Jug.ér;]Le£lS“-pra-QO399CHD%ocument #: 436 Filed: 10/09/18 Page 6 of 8 Page|D #:5679

r1m1na
Sheet 3 - Supervised Release Judgment - Page 6 of8

DEFENDANT: DAVID W BELCONIS
CASE NUl\/IBER: 1:15-CR-OO399(4)

[| (13) ifthe probation officer determines that you pose a risk to another person (including an organization or members of the
community), the probation officer may require you to tell the person about the risk, and you must comply with that
instruction. Such notification could include advising the person about your record ofarrests and convictions and
substance use. The probation officer may contact the person and confirm that you have told the person about the risk.

[:| (14) Other:

e' 1:15-cr-OO399 Document #: 436 Filed: 10/09/18 Page 7 of 8 Page|D #:5680

Cas . , . .
lLND 2453 (Rev. 3/29/2018) Judgment m a Crlminal Case
Sheet 5 - Criminal Monetary Penaltics Judgment - Page 7 of8

DEFENDANT: DAVID W BELCONIS
CASENUMBER: l:lS-CR-00399(4)

CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

 

 

 

 

 

 

 

 

 

Assessment JVTA Assessment* Fine Restitution
TOTALS $500.00 $.OO 810,000.00 $190,485.00
l:l The determination of restitution is deferred until . An AmendedJudgmenr in a Criminal Case (AO 245C) will be entered after such

determination
g The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

lf the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified
otherwise in the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(1), all nonfederal
victims must be paid before the United States is paid.

Restitution of$l90,485.00 to:

BANK OF AMERICA C/O COUNTRYSIDE BANK
DONNA MCLAUCHLIN

4161 Piedmont Parkway

GREENSBORO, NC 27410

894,620.00

WELLS FARGO BANK

RESTlTUTlON ADl\/llN/LEGAL DlVlSlON
1700 Lincoln Street, 9"‘ Floor

DENVER, CO 802()3

395,865.00

|_`_] Restitution amount ordered pursuant to plea agreement $

|:] The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full
before the fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(1`). All of the payment options on Sheet
6 may be subject to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

g The court determined that the defendant does not have the ability to pay interest and it is ordered that:
§ the interest requirement is waived for the fine and restitution.
l:l the interest requirement for the is modified as follows:

[| The defendant’s non-exempt assets if any, are subject to immediate execution to satisfy any outstanding restitution or fine

obligations

* Justice for Victims ofTrafficking Act of2015, Pub. L. No. 114-22.
* Findings for the total amount oflosses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed
on or after September 13, 1994, but before April 23, 1996.

ILNDMSB(RW03§§2§%:)]10&§1§€3p§;9@§1%§@5@cument #: 436 Filed: 10/09/18 Page 8 of 8 Page|D #:5681

Sheet 7 - Dcnial of Federal Benefits Judgment v Page 8 of8

DEFENDANT: DAVlD W BELCONIS
CASE NUl\/IBER: l;l§-CR-00399(4)

SCHEDULE OF PAYMENTS
Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:
A g Lump sum payment of $200,985 due immediately.
l:l balance due not later than , or

g balance due in accordance with [1 C, l:l D, l:l E, or F below; or

B El Payment to begin immediately (may be combined with l:l C, l:l D, or l:l F below); or

C l:l Payment in equal (e.g. weekly, monrhly, quarterly) installments of 8 over a period of (e.g., months oryears), to
commence (e,g., 30 or 60 days) after the date ofthisjudgment; or

D l:l Payment in equal (e.g. weekly, monthly, quarlerly) installments of $ over a period of (e.g., months or years), to
commence /e.g,, 30 or 60 days) after release from imprisonment to a term of supervision; or

E l:l Payment during the term of supervised release will commence within (e.g., 30 or 60 days) after release from imprisonment

The court will set the payment plan based on an assessment ofthe defendant’s ability to pay at that time; or

F g Special instructions regarding the payment of criminal monetary penalties:
you shall pay any financial penalty that is imposed by this judgment that remains unpaid at the commencement of the term of
supervised release Your monthly payment schedule shall be an amount that is at least 1@% of your net monthly income,
defined as income net of reasonable expenses for basic necessities such as food, shelter, utilities, insurance, and employment-
related expenses

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment payment of criminal monetary penalties is due
during imprisonment. All criminal monetary penalties except those payments made through the Federal Bureau of Prisons’ lnmate Financial

Responsibility Program, are made to the clerk ofthe court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

g Joint and Several

Case Number Total Amount Joint and Several Corresponding Payee, if
Defendant and Co-Defendant Names Amount Appropriate

(including defendant number)

15 CR 399 (4) David Belconis 8190,485 8190,485
15 CR 399 (2) Theodore Wojtas $l4,745,882.97 $l4,745,882.97

**See above for Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several
Amount, and corresponding payee, if appropriate.**

l:l The defendant shall pay the cost of prosecution.
El The defendant shall pay the following court cost(s):
[1 The defendant shall forfeit the defendant’s interest in the following property to the United States:

Payments shall be applied in the following order: (l) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal,
(5) fine interest, (6) community restitution, (7) penalties and (8) costs, including cost of prosecution and court costs

